Field, C. J.
The exceptions in this case do not raise the question whether any of the interrogatories contained in the second deposition called for incompetent evidence, or whether any of the answers thereto were incompetent. The single exception is to the admission of the second deposition in evidence, or at least of “ so much of the deposition as related to matters upon which the said Barbour had given testimony in his first deposition.” We think that the ruling was right. Akers v. Demond, 103 Mass. 318.

Exceptions overruled.